Citation Nr: 0504887	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  00-20 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
condition.

2.  Entitlement to service connection for a left shoulder 
condition.

3.  Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant-veteran and his wife



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran had active duty service for over thirteen years, 
including a verified period of service from May 1987 to June 
1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which, among other things, denied the 
benefits sought on appeal.  The Board considered this appeal 
in April 2004 and remanded the claims for additional 
development of the medical record.  Unfortunately, this 
matter must be remanded for additional development.  Thus, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The Board notes that the other issues considered by the Board 
in April 2004 and remanded for the issuance of a Statement of 
the Case pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999) have either been resolved in the veteran's favor or 
have not been perfected for appeal and are not here before 
the Board.


REMAND

The veteran's original application for compensation benefits 
submitted in February 1998 included a claim for service 
connection for degenerative joint disease; the veteran has 
included complaints of left shoulder pain and right knee pain 
within that disability.  Service medical records show one 
complaint of left shoulder pain and one complaint of right 
knee pain during the latter years of the veteran's active 
service; there is no evidence of a complaint of bilateral 
hand pain and/or numbness during service.  Since service, the 
veteran has been found to have degenerative joint disease of 
numerous joints as well as numbness and weakness in his hands 
possibly related to cervical spine stenosis.

The veteran has undergone two orthopedic examinations and a 
VA general medical examination; however, these examination 
reports do not specifically address whether the veteran has a 
disability of the hands, left shoulder, or right knee and, if 
so, whether such disability is due to disease or injury 
during his active military service.  Accordingly, in an 
effort to fully assist the veteran in substantiating his 
claims here on appeal, the Board finds that a remand for such 
an examination is needed to assist the veteran under the 
Veterans Claims Assistance Act.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

As such, this matter is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an examination to determine whether 
he has a disability of the hands, left 
shoulder, or right knee and, if so, 
whether such disability is due to disease 
or injury during his active military 
service.  The examiner should review the 
veteran's claims folder.  The examiner 
should be requested to render all 
appropriate diagnoses with respect to the 
veteran's hand complaints, left shoulder 
complaints, and right knee complaints.  
For each diagnoses, the examiner should 
to render an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the diagnosed disability began during 
service or as a consequence of service.  
The examiner should specifically state 
whether any hand or other disability may 
have begun as a consequence of the type 
of work performed by the veteran during 
his service, as the veteran was a 
mechanic for many years during service.  
All opinions rendered must be supported 
by complete rationale and the examiner 
should specifically comment on his review 
of the claims folder.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




